Citation Nr: 1829678	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  09-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an initial disability rating for the residuals of degenerative disc disease (DDD) of the lumbar spine, status post laminectomy, L4-5 with archus facet replacement L4-5 (lumbar spine disability), higher than 20 percent for the period prior to December 20, 2016, and higher than 40 percent for the period December 20, 2016 forward.

(The issues of entitlement to service connection for right elbow lateral epicondylitis; entitlement to service connection for ischemic heart disease, claimed as a heart disorder due to Agent Orange exposure; and, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 20, 2016, are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971 and November 1976 to December 1992. He served in the Republic of Vietnam from February 1968 to April 1970. Awards and decorations include the Bronze Star Medal, the Air Medal with V for Valor device, and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). A January 2009 rating decision, in pertinent part, granted service connection for the low back disorder and assigned an initial 20 percent rating, effective June 10, 2008, and the Veteran appealed the initial rating. A September 2010 rating decision denied service connection for the right elbow disorder, and denied a TDIU. The Veteran perfected separate appeals of those determinations.

In August 2011 and November 2015, the Board remanded the case for additional development. While the case was on remand, a May 2017 rating decision granted an increased rating from 20 to 40 percent for the low back disability; granted a TDIU; and granted service connection for associated peripheral neuropathy of the lower extremities (LEs) and assigned an initial rating of 20 percent for each LE, all grants effective December 20, 2016.

In June 2011, the Veteran testified at a Board hearing at the RO; then, in January 2017, he testified at a second Board hearing at the RO. Transcripts of both hearings are in the claims file. A February 2018 Board letter informed the Veteran of his right to a hearing before a third Veterans Law Judge (VLJ) for the panel that will decide his case. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). The Veteran did not respond to the letter; hence, he is deemed to have waived a third hearing before the third VLJ on the panel.

As noted above, a May 2017 rating decision granted service connection for associated peripheral neuropathy of the LEs and assigned an initial rating of 20 percent each, effective December 20, 2016. The Veteran's representative suggested that the Veteran might assert entitlement to an earlier effective date for the grant (06/14/2017 Third Party Correspondence), but that he would await receipt of copies of the requested January 2017 C&P Examination Report; the May 2017 rating decision; and, the May 2017 Supplemental Statement of the Case (SSOC). Those documents were provided by VA in December 2017 (12/22/2017 Correspondence). There is no Notice of Disagreement with the May 2017 rating decision in the claims file, nor an appellate brief from the representative that asserts any issue related to the rating or effective date of the LEs radiculopathy. Hence, any issue related to the effective date for grant of service connection or the initial rating for LEs radiculopathy is not before the Board and will not be addressed in the decision below. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 38 C.F.R. § 20.200 (2017). 


FINDING OF FACT

For the period prior to December 20, 2016, the evidence is at least in equipoise as to whether the Veteran's low back disability manifested orthopedically with range of motion (ROM) on forward flexion of 0 to 30 degrees or less.  Neither a vertebral fracture nor incapacitating episodes has manifested.



CONCLUSIONS OF LAW

The requirements for an initial rating of 40 percent for the period prior to December 20, 2016, for the lumbar spine disability are met., and higher than 40 percent for the period December 20, 2016 forward are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2017).

2. The requirements for an initial rating higher than 40 percent for the period December 20, 2016 forward are not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5243. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The above ratings stem from the initial grant of service connection. As such, service connection, initial ratings, and effective dates have been assigned. Thus the notice requirements of 38 U.S.C. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran asserted that VA examinations conducted in 2008 and 2012 were inadequate because the examiner did not consider all of the Veteran's treatment records. (See 11/09/2009 VA Form 9; 06/23/2011 Hearing Testimony). To any extent that the assertion was correct, it was cured by the Board's remands for additional development, to include examinations. The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports, and the records associated with the Veteran's receipt of disability benefits administered by the Social Security Administration (SSA) are in the claims file. Further, as noted earlier, the documents the Veteran's representative requested under the Privacy and FOI Acts were provided. (12/15/2017 Correspondence). Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id.; 38 C.F.R. § 4.27. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nonetheless, the Veteran is entitled to a staged rating for any part of the initial rating period where the disability manifested with greater severity. See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The RO has rated the Veteran's low back disability under DC 5243 as intervertebral disc syndrome (IVDS). See 38 C.F.R. § 4.71a. The General Formula requires IVDS to be rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1). When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Id., Note (2).

As discussed later, the examination reports reflect either the absence of active IVDS, or that there were no incapacitating episodes. Hence, the disability must be rated on the basis of its separate evaluations of its chronic orthopedic and neurologic manifestations.

For the thoracolumbar spine, normal ROM on forward flexion is 0 to 90 degrees; backward extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees. See 38 C.F.R. § 4.71a, Plate V.

Regarding the lumbar spine, the General Formula provides that a 40 percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the CROM of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. Associated objective neurological abnormalities are rated separately under the appropriate diagnostic code. Id., Note (1).

Discussion

Historically, the Veteran injured his low back during his active service when he fell from a helicopter. He also sustained multiple spine impacts from parachute jumps. VA received his claim for disability compensation in June 2008 (06/11/2008 VA 21-526). He already had undergone the previously noted lumbar laminectomy that same month. (12/08/2004 SSA Medical Records, p. 4).

In light of the increase allowed, the Board will not engage in an extensive discussion of the evidence. In short, the examination reports reflect the Veteran's complaints of chronic low back pain, for which he tried conservative treatment measures, and eventually a second surgery.  See 12/02/2008 VA Examination, 3rd Entry, p. 1-13; 07/09/2012 VA Examination; see also 06/23/2011 and 01/25/2017 Hearing Testimony.  The cited examination reports and other records also reflect that the Veteran's lumbar spine ROM on forward flexion on average exceeded 0 to 30 degrees.  On the other hand, however, the treatment records note that the Veteran took various prescribed medication, to include epidural steroid injections (see 07/09/2012 VA Examination; 11/30/2015 Non-Government Facility, P. 1), as well as NSAIS for pain relief.  The examination reports, and other records where ROM findings are noted, are clear as to what the ameliorating effects of the medication, especially the ESIs, may have been on the Veteran's ability to perform ROM testing.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  The General Formula does not contemplate relief provided by medication.  See 38 C.F.R. § 4.71a.  In light of this fact, the Board affords the Veteran the benefit of the doubt and errs on the side of caution and allows a 40 percent rating, effective June 10, 2008.  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a.  The Board finds that a higher rating was not met or approximated, as the evidence of record shows that the Veteran does not have a vertebral fracture, and there is no ankylosis of the thoracolumbar spine.

The December 2016 VA examination report (02/23/2017 C&P Exam, 1st Entry) reflects that the examiner reviewed all of the Veteran's non-VA records as part of the examination but did not review his electronic VA records. The report, however, reflects that the examiner took and recorded the Veteran's lay reported history. The examiner entered diagnoses of scoliosis; degenerative disc disease (DDD) of the lumbar spine, status post-fusion; and, degenerative joint disease (DJD) of the lumbar spine. The Board notes that the examiner incorrectly noted that the Veteran's last examination was in 2010. The Veteran reported current complaints of constant and sharp pain of his entire lumbar spine that radiated to his legs. He also complained of tingling in his right leg. He reported that he could walk only about 20 feet without pain, and that he received epidural steroid injections about three times a year, as well as took other medication for pain relief. The Veteran denied flare-ups and functional loss. Physical examination revealed no tenderness or pain on palpation of the soft tissue, guarding or muscle spasm, or evidence of pain on weight bearing. Examination of AROM revealed forward flexion of 0 to 30 degrees. The examiner opined that testing on PROM was not medically appropriate, as it could have caused injury (Id., p. 13). There was evidence of pain on motion in all planes of thoracolumbar spine motion. The examiner noted that there was no additional loss of ROM on repetitive-use testing.

As noted in the Introduction, upon receipt of the examination report, the AOJ, in a May 2017 rating decision granted an increased rating from 20 to 40 percent for the orthopedic symptoms of the Veteran's low back disability. (05/23/2017 Rating Decision-Narrative) This is the maximum rating for the orthopedic symptoms based on LOM. 38 C.F.R. § 4.71a, General Formula. The Board notes that the examiner noted that he was unable to assess any functional loss due to repeat use over time (Examination report, P. 5). Generally, the failure to provide that assessment would render an examination inadequate for rating purposes. See Sharp v. Shulkin, 29 Vet. App. 26 (2017). In this case, however, since the examination findings show the Veteran's disability to have met the criteria for the maximum, 40 percent, rating, such assessment by an examiner is rendered moot. See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). In as much as the examination did not reveal a spine fracture or ankylosis (02/23/2017 C&P Exam, 1st Entry, P. 7, 9), there is no factual basis for a rating higher than 40 percent based on LOM. Further, the examiner noted that there was no loss of use of the spine.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded to the Veteran in all respects.  See 38 C.F.R. § 4.3. 


ORDER

Entitlement to an initial rating of 40 percent for the period prior to December 20, 2016, for the objective orthopedic symptoms of lumbar spine disability is granted.

Entitlement to an initial rating higher than 40 percent for the objective orthopedic symptoms of lumbar spine disability for the period December 20, 2016, forward is denied.




______________________________	________________________________
                      J. PARKER				      JAMES L. MARCH
         Veterans Law Judge			      Veterans Law Judge
         Board of Veterans' Appeals                        Board of Veterans' Appeals



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


